Order unanimously affirmed with costs. Memorandum: The court properly continued in effect the temporary order of maintenance and child support, even though the cause of action for a divorce had been dismissed, because the issues of maintenance and child support remained for determination (see, Blisko v Blisko, 149 AD2d 127, 129; Gunn v Gunn, 143 AD2d 393, 396). (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J.—temporary support.) Present—Den-man, J. P., Boomer, Pine, Balio and Lawton, JJ.